Gildebsleeve, J.
The defendant made a written application to the Title Guarantee and Trust Company, through the plaintiff as broker, for a loan of five thousand dollars to run for three years, and agreed to pay the plaintiff the sum of fifty dollars for his services if such loan was made. In pursuance of such application the defendant was required to appear at the office of the plaintiff for the purpose of executing such bond and mortgage. When the parties met, the mortgage which the defendant was asked to execute was one payable upon demand. Accompanying said mortgage were two extension agreements which were to the effect that, in consideration of the sum of one dollar paid by the defendant, the time of payment of said mortgage was extended for three" years, but that, in the eveiit, among other things, of the passage of a law changing the rate of taxation upon mortgages, the mortgagor had the right to enforce payment of the mortgage by giving sixty days’ notice. This mortgage and extensions the defendant declined to execute, whereupon the plaintiff sued for and recovered a judgment for fifty dollars, the amount of his commission. The presentation for execution by the defendant of the mortgage and extensions as above stated was not an acceptance of her offer, and the terms imposed by the lender was not a compliance with her application for the loan. The plaintiff did not, therefore, earn his commission, and the judgment must be reversed.
Fitzgebald and Davis, JJ., concur.
Judgment reversed and new trial ordered, with costs to appellant to abide event.